DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 13 September 2021 and 2 August 2022, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Objections
Claim 1 is objected to because of the following informalities: “micro-operators of computation step” appears as though it should be “micro-operators of a computation step” or similar.  Appropriate correction is required.
Claims 2-7 depend upon claim 1, and thus include the aforementioned limitation(s) (as well as further instances of “micro-operators of computation step”).

Claim 12 is objected to because of the following informalities: “micro-operators of computation step” appears as though it should be “micro-operators of a computation step” or similar.  Appropriate correction is required.
Claims 13-18 depend upon claim 12, and thus include the aforementioned limitation(s) (as well as further instances of “micro-operators of computation step”).

Claim 19 is objected to because of the following informalities: “micro-operators of computation step” appears as though it should be “micro-operators of a computation step” or similar.  Appropriate correction is required.
Claims 20-24 depend upon claim 19, and thus include the aforementioned limitation(s) (as well as further instances of “micro-operators of computation step”).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15, 16, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations “the initial address” and “the jump offset” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 depends upon claim 4, and thus includes the aforementioned limitation(s).

Claim 15 recites the limitations “the initial address” and “the jump offset” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 depends upon claim 15, and thus includes the aforementioned limitation(s).

Claim 22 recites the limitations “the initial address” and “the jump offset” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends upon claim 22, and thus includes the aforementioned limitation(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry (US 2018/0189639 – cited in an attached IDS).

As per claim 1, Henry teaches a computation method of a recurrent neural network, comprising: obtaining computation operators and data of the recurrent neural network [a pipeline and instructions perform operations on data for Recurrent Neural Network (RNN) acceleration (paras. 0371-378, etc.)], wherein the computation operators include n micro-operators of computation step [the instructions are translated into microinstructions (paras. 0104-105, etc.)], and the computation operators further include a mark number before a first micro-operator corresponding to a first computation step and jump micro-operators after an n-th micro-operator of computation step [each of the instruction lines have an address (mark number) (figs. 9, 20, 26A, etc.) and the microinstructions include loop instructions to jump to a target address (paras. 0114, 0243; figs. 26A, 48; etc.)]; and performing the n micro-operators of computation step on data at a first time to obtain output results of the first time [instructions begin at address 0 at a first time and perform computations to obtain results of operations specified by the instructions (figs. 20, 26A, 48, etc.)]; and performing the jump micro-operators at a second time to make the computation operators jump to the mark number and continue to perform the n micro-operators of computation step [the microinstructions include loop instructions to jump to a target address, where operations continue (paras. 0114, 0243; figs. 26A, 48; etc.)]; wherein n is an integer greater than or equal to 2 [instructions begin at address 0 at a first time and perform computations to obtain results of operations specified by the instructions (figs. 20, 26A, 48, etc.; each shows more than 2 instructions)].

As per claim 2, Henry teaches wherein the data includes weight data, status data, and input data [the instructions utilize weight, input and connection data for the RNN (paras. 0118-123, etc.)].

As per claim 3, Henry teaches wherein the computation operators further include an initial address of data storage and a jump offset [the loop control may use an address in a memory and an offset of rows (paras. 0557-558, fig. 63, etc.)], wherein the performing the jump micro-operators at the second time to make the computation operators jump to the mark number and continue to perform the n micro-operators of computation step includes: reading input data, weight data, and status data of the second time according to the initial address of data storage and the jump offset, and performing the n micro-operators of computation step on the input data, the weight data, and the status data to obtain output results of the second time [the microinstructions include loop instructions to jump to a target address, where operations continue (paras. 0114, 0243; figs. 26A, 48; etc.) where the instructions utilize weight, input and connection data for the RNN (paras. 0118-123, etc.)].

As per claim 4, Henry teaches wherein the computation operators further include the initial address of data storage and the jump offset [the loop control may use an address in a memory and an offset of rows (paras. 0557-558, fig. 63, etc.)], wherein the computation method further includes: reading input data, weight data, and status data of x-th time according to the initial address of data storage, a count of jumps and the jump offset, and performing the n micro-operators of computation step on the input data, the weight data, and the status data to obtain output results of x-th time [the loop control may use an address in a memory, an offset of rows, and a number of jumps to read weight and input data for the RNN (paras. 0557-558, fig. 63, etc.)].

As per claim 5, Henry teaches copying the output results of the x-th time to a storage address of output results of the recurrent neural network [instructions may include writing back result data to memory at a specified address (paras. 0134-142, etc.)].

As per claim 6, Henry teaches wherein the n computation micro-operators include multiplication operators and addition operators [the instructions can include multiply-accumulate and add instructions (figs. 48, 51, 54, etc.)].

As per claim 7, Henry teaches wherein the n-th micro-operator of computation step is an activation operator [the instructions can include activation function instructions (paras. 0111-114, fig. 26A, etc.)].

As per claim 12, see the rejection of claim 1, above, wherein Henry also teaches a computation chip used to perform the computation method [the system may be implemented with a CPU on an IC or similar hardware (para. 0102, etc.)].

As per claim 13, see the rejection of claim 2, above.

As per claim 14, see the rejection of claim 3, above.

As per claim 15, see the rejection of claim 4, above.

As per claim 16, see the rejection of claim 5, above.

As per claim 17, see the rejection of claim 6, above.

As per claim 18, see the rejection of claim 7, above.

As per claim 19, see the rejection of claim 1, above, wherein Henry also teaches a computer program product, comprising a non-transitory computer readable storage medium storing the computer program, wherein the computer program enables a computer to perform the method [embodiments of the invention may be implemented in a program stored on a computer usable medium for execution by a processor (para. 0647, etc.)].

As per claim 20, see the rejection of claim 2, above.

As per claim 21, see the rejection of claim 3, above.

As per claim 22, see the rejection of claim 4, above.

As per claim 23, see the rejection of claim 5, above.

As per claim 24, see the rejection of claim 6, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 8-11 are cancelled; claims 1-7 and 12-24 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henry (US 2018/0157962) – similar to Henry, above.
Fleming (US 2018/0189231) – discloses microcode for neural network processing including loop control and offset determination.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128